Citation Nr: 1451079	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-17 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial increased evaluation in excess of 20 percent for service-connected lumbar stenosis with spondylosis and hip abductor decreased tone glueteus bilaterally.

2.  Entitlement to an initial increased compensable evaluation prior to September 23, 2009 and in excess of 20 percent thereafter for service-connected cervical stenosis.

3.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Agent



ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1979 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Appeal Management Center (AMC) in Washington, DC, which granted service connection for lumbar spine and cervical spine conditions upon directed reconsideration by the Board in a prior separate appeal for reopened claims.   Jurisdiction was subsequently transferred to the VA Regional Office (RO) in Houston Texas.  The Veteran perfected a timely appeal of this determination.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

The Veteran was last provided a VA examination for her lumbar spine and cervical spine conditions in April 2013.  While the Veteran denied flare-ups, at the prior September 2009 VA examination, the Veteran complained of flare-ups which the examiner indicated caused "moderate functional limitation."  The Court of Appeals for Veterans Claims has held that examinations provided to evaluate the extent of a veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); see 38 C.F.R. § 4.40 (2013); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups.  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes. Mitchell, 25 Vet. App. at 44.  The Board finds that an addendum opinion is necessary to determine whether it is feasible to portray the Veteran's claimed flare-ups in terms of range-of-motion loss.  Also, in a November 2013 statement, the Veteran continued to claim bowel incontinence in addition to bladder incontinence.  Under the General Rating Formula for Diseases and Injuries of the Spine, neurologic abnormalities, including bowel or bladder impairment, is to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.17, Diagnostic Code 5242, Note (1).  The Board finds that the Veteran should be afforded an appropriate examination to evaluate these claimed problems.  

It is also noted that the RO attempted to ascertain whether the Veteran had applied for SSA benefits, due to her claim that she has not worked since 2000.  On a SSA inquiry form, it was indicated that the Veteran had been denied benefits.  However, a formal copy of the denial or supporting medical documents has not been associated with the claims file.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant SSA records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  As such, upon remand, the RO should attempt to obtain any SSA records that may be outstanding.

Additionally, in regard to the issue of entitlement to a TDIU, the Board finds that the Veteran should undergo a Social and Industrial Survey.  Last, as this case must be remanded for the foregoing reasons, recent VA treatment records should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from the Houston VAMC dated since November 2013. All attempts to procure records should be documented in the file.  

2. Contact the SSA and request all records related to the Veteran's claim for disability benefits. Any negative response must be included in the claims file and the Veteran notified accordingly.

3. Return the April 2013 examination report, along with the claims file, to the VA examiner (or another examiner if unavailable) who conducted the examination for purposes of obtaining an addendum opinion.  The examiner should address the following:

In light of the April 2013 VA examination findings, treatment records, and the September 2009 VA examiner's finding that during flare-ups the Veteran suffered from "moderate functional limitation," the examiner should assess the additional functional impairment during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

If the examiner requires another examination of the Veteran to address the question, then the Veteran should be scheduled for such examination.  

4. Schedule the Veteran for an appropriate VA examination to evaluate her complaints of bowel incontinence and bladder incontinence.  The entire claims file (i.e., both the paper claims file and any relevant electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records should be otherwise made available to the examiner for review.  The examiner should indicate whether any diagnosed bowel and bladder impairment is (i) caused by or (ii) aggravated by the service connected low back disability.  

5. Schedule the Veteran for a Social and Industrial Survey to ascertain the impact of her service-connected disabilities on her employability.  The claims folder should be reviewed, including the April 2013 VA examination report and December 2013 VA Form 21-8940, and that review should be indicated in the examination report.

The examiner should opine on the functional impairment caused singly or all together by the Veteran's service-connected disabilities.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider her age or the impairment caused by her nonservice-connected disabilities.

The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with her current service-connected disabilities, given her current skill set and educational background.

A complete rationale for all opinions expressed must be provided in the examination report.

6. Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158 , 3.655 (2013). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

7. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

8. After completing the above action, the claims must be readjudicated. If any of the claims remain denied, a supplemental statement of the case should be provided to the Veteran and her representative. After the Veteran and her representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



